DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/19/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4 - 6, 9, 11 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US Publication 2018/0203818) in view of Chavez (US Publication 2016/0034417).

Regarding claim 1, Fukuda discloses a master device for managing communication between the master device and multiple slave devices, the master device comprising: (i.e. fig 1 shows a master device and multiple slave devices in serial communication; see paragraphs 21, 22)
 	a master channel connector; (i.e. fig. 2 shows a master device may have a communication interface(132a and 132b); see paragraphs 23, 24) and
 	master logic configured to exchange clockless communication with the multiple slave devices on a single channel over a wired serial connection via the master channel connector. (i.e. fig. 2 shows the master device may communicate with the multiple slave devices over the communication interface utilizing a CPU and transmission control unit (10,13) without a clock for synchronization utilizing a half-duplex communication scheme; see paragraphs 27 - 30) (i.e. fig. 1 shows the master device may communicate with multiple slave devices over the half duplex communication channel in different network configurations including daisy chain; see paragraphs 21 - 24)
	Fukuda does not teach at least one master data connector; wherein the master logic is further configured to communicate with a processor via the at least one master data connector, wherein the processor is external to the master device. However, Chavez discloses at least one master data connector; wherein the master logic is further configured to communicate with a processor via the at least one master data connector, wherein the processor is external to the master device. (i.e. Chavez shows in figure 1 a master node may comprise a connection to a host (110), the host may be a processor that can program and control the master node; see paragraph 38) (i.e. Chavez further discloses a master node and a plurality of slave nodes in a daisy-chain configuration that may communicate data over a half -duplex connection synchronously or asynchronously; see paragraph 37)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to support the external configuration of a master node of Chavez into Fukuda. Both Fukuda and Chavez teach a master and multiple slave devices in a daisy chain configuration sharing an wired communication channel. 
 	A person with ordinary skill in the art would have been motivated to make the modification to Fukuda to improve network versatility.
Regarding claim 4, Fukuda teaches the master device of claim 1, wherein the master device communicates using at least one of an open-gate configuration and a closed-gate configuration. (i.e. the slave devices may receive data individually addressed or by broadcast, which is data received by all devices; see paragraph 23)
Regarding claim 5, Fukuda teaches the master device of claim 1, wherein the master logic further enables the master device to communicate with a processor via a master data connector. (i.e. fig. 2 shows the master device allows the transmission control unit to coordinate with the CPU to execute instructions; see paragraphs 28 - 31)
Regarding claim 6, Fukuda teaches the master device of claim 5, wherein the master data connector includes an inter-integrated circuit connector. (i.e. fig. 2 shows the communication interface of the master device (132a, 132b) may connect internally to other elements like cpu, memory and controllers; see paragraphs 28 - 31)
Regarding claim 9, Fukuda teaches a system for managing communication between devices, the system comprising: a master device comprising: (i.e. fig 1 shows a master device and multiple slave devices in serial communication; see paragraphs 21, 22)
 	a master channel connector, and master logic enabling the master device to exchange clockless communication with the multiple slave devices on a single channel over a wired serial connection via the master channel connector; (i.e. fig. 2 shows the master device may have a communication interface(132a and 132b); (see paragraphs 23, 24) and may communicate with the multiple slave devices over the communication interface utilizing a CPU and transmission control unit (10,13) without a clock for synchronization utilizing a half-duplex communication scheme; see paragraphs 27 - 30) (i.e. fig. 1 shows the master device may communicate with multiple slave devices over the half duplex communication channel in different network configurations including daisy chain; see paragraphs 21 - 24)
and 
 	a first slave device comprising: a first slave channel connector, a second slave channel connector, and slave logic; wherein the first slave channel connector enables connection of the first slave device with the master channel connector. (i.e. fig. 1 shows a slave device may comprise a first communication port to connect to the master and a second communication port to communicate with another slave device in a daisy chain configuration; see paragraphs 21 - 24) (i.e. fig. 2 shows the slave device with the first communication interface(132a) and the second communication interface (132b); (see paragraphs 23, 24) and may connect to other slave devices over the second communication interface; see paragraphs 27 - 30)
 	Fukuda does not teach at least one master data connector; wherein the master logic is further configured to communicate with a processor via the at least one master data connector, wherein the processor is external to the master device. However, Chavez discloses at least one master data connector; wherein the master logic is further configured to communicate with a processor via the at least one master data connector, wherein the processor is external to the master device. (i.e. Chavez shows in figure 1 a master node may comprise a connection to a host (110), the host may be a processor that can program and control the master node; see paragraph 38) (i.e. Chavez further discloses a master node and a plurality of slave nodes in a daisy-chain configuration that may communicate data over a half -duplex connection synchronously or asynchronously; see paragraph 37)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to support the external configuration of a master node of Chavez into Fukuda. Both Fukuda and Chavez teach a master and multiple slave devices in a daisy chain configuration sharing an wired communication channel. 
 	A person with ordinary skill in the art would have been motivated to make the modification to Fukuda to improve network versatility.
Regarding claim 11, Fukuda teaches the system of claim 10, wherein the slave logic enables the second slave device to:
 	communicate with the first slave device on the single channel via the third slave channel connector of the second slave device; and communicate with a third slave device on the single channel via a fourth slave channel connector of the second slave device, the fourth slave device having the slave logic. (i.e. fig. 1 shows a slave device may comprise a first communication port to connect to the master and a second communication port to communicate with another slave device in a daisy chain configuration; see paragraphs 21 - 24) (i.e. fig. 2 shows the slave device with the first communication interface(132a) and the second communication interface (132b); (see paragraphs 23, 24) and may connect to other slave devices over the second communication interface; see paragraphs 27 - 30)
Regarding claim 12, Fukuda teaches the master device of claim 9, wherein the master logic further enables the master device to communicate with a processor via a master data connector. (i.e. fig. 2 shows the master device allows the transmission control unit to coordinate with the CPU to execute instructions; see paragraphs 28 - 31)
Regarding claim 13, Fukuda teaches the master device of claim 12, wherein the master data connector includes an inter-integrated circuit connector. (i.e. fig. 2 shows the communication interface of the master device (132a, 132b) may connect internally to other elements like cpu, memory and controllers; see paragraphs 28 - 31)
Regarding claim 14, Fukuda teaches the system of claim 10, wherein the first slave device further comprises: multiple slave-input-output connectors, wherein the multiple slave-input-output connectors enable connection of the first slave device with one or more distributed devices, and wherein the slave logic further enables the first slave device to manage operations of the one or more distributed devices via one or more of the multiple slave input-output connectors. (i.e. fig. 2 shows the slave device may multiple transmission/reception connectors all controlled by a transmission control unit allowing the slave device to communicate with other slave devives as shown in fig. 1; see paragraphs 31 - 34)
Regarding claim 15, Fukuda teaches the system of claim 14, wherein the slave logic further enables the first slave device to send or receive an analog signal or a digital signal via the one or more of the multiple slave input-output connectors. (i.e. the communication network of industrial devices of fig. 1 can operate utilizing different protocols, which are analog or digital; see paragraphs 20)
Claim 2, 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US Publication 2018/0203818) in view of Chavez (US Publication 2016/0034417) in further view of Blumcke et al. (US Publication 2008/0059671).
Regarding claim 2, Fukuda discloses all the recited limitations of claim 1 as described previously from which claim 2 depends. Fukuda does not teach, wherein the master logic enables the master device to receive a signal sent on the single channel via another single master channel connector of the master device. However, Blumcke teaches wherein the master logic enables the master device to receive a signal sent on the single channel via another single master channel connector of the master device. (i.e. fig. 1 of Blumcke shows a daisy chain arrangement of master and slave devices wherein the master may transmit a signal sent on one port over a single channel and receive the data on another master port; see paragraphs 28, 29)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to support the ring daisy chain configuration of Blumcke into Fukuda. Both Fukuda and Blumcke teach a master and multiple slave devices in a daisy chain configuration sharing an asynchronous communication channel. 
 	A person with ordinary skill in the art would have been motivated to make the modification to Fukuda to improve network versatility.
Regarding claim 8, Fukuda discloses all the recited limitations of claim 1 as described previously from which claim 8 depends. Fukuda does not teach, wherein the master channel connectors enable a loop-back connection for the wired serial connection between the master device and the slave devices having the slave logic on the single channel such that a first signal transmitted by the master device on the single channel via a first one of the master channel connectors is received by the master device via a second one of the master channel connectors. However, Blumcke teaches wherein the master channel connectors enable a loop-back connection for the wired serial connection between the master device and the slave devices having the slave logic on the single channel such that a first signal transmitted by the master device on the single channel via a first one of the master channel connectors is received by the master device via a second one of the master channel connectors. (i.e. fig. 1 of Blumcke shows a daisy chain arrangement of master and slave devices wherein the master may transmit a signal sent on one port over a single channel and receive the data on another master port in a loop or ring configuration; see paragraphs 28, 29)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to support the ring daisy chain configuration of Blumcke into Fukuda. Both Fukuda and Blumcke teach a master and multiple slave devices in a daisy chain configuration sharing an asynchronous communication channel. 
 	A person with ordinary skill in the art would have been motivated to make the modification to Fukuda to improve network versatility.
Regarding claim 20, Fukuda discloses all the recited limitations of claim 9 as described previously from which claim 20 depends. Fukuda does not teach, wherein the master channel connectors enable a loop-back connection for the wired serial connection between the master device and the slave devices having the slave logic on the single channel such that a first signal transmitted by the master device on the single channel via a first one of the master channel connectors is received by the master device via a second one of the master channel connectors. However, Blumcke teaches wherein the master channel connectors enable a loop-back connection for the wired serial connection between the master device and the slave devices having the slave logic on the single channel such that a first signal transmitted by the master device on the single channel via a first one of the master channel connectors is received by the master device via a second one of the master channel connectors. (i.e. fig. 1 of Blumcke shows a daisy chain arrangement of master and slave devices wherein the master may transmit a signal sent on one port over a single channel and receive the data on another master port in a loop or ring configuration; see paragraphs 28, 29)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to support the ring daisy chain configuration of Blumcke into Fukuda. Both Fukuda and Blumcke teach a master and multiple slave devices in a daisy chain configuration sharing an asynchronous communication channel. 
 	A person with ordinary skill in the art would have been motivated to make the modification to Fukuda to improve network versatility.
Claim 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US Publication 2018/0203818) in view of Chavez (US Publication 2016/0034417) in further view of Bender et al. (US Publication 2017/0359195).
Regarding claim 7, Fukuda discloses all the recited limitations of claim 1 as described previously from which claim 7 depends. Fukuda does not teach, further comprising: up to four, eight, sixteen, thirty-two, or sixty-four of the master channel connectors, wherein the master logic enables the master device to communicate with different sets of the multiple slave devices on up to four, eight, sixteen, thirty-two, or sixty-four single-channels. However, Bender teaches further comprising: up to four, eight, sixteen, thirty-two, or sixty-four of the master channel connectors, wherein the master logic enables the master device to communicate with different sets of the multiple slave devices on up to four, eight, sixteen, thirty-two, or sixty-four single-channels. (i.e. fig. 1 of Bender shows a master device (103) may connect via different ports to different sets of slave devices connected in a daisy chain configuration; see paragraphs 8 and 9)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to support the ring daisy chain configuration of Bender into Fukuda. Both Fukuda and Bender teach a master and multiple slave devices in a daisy chain configuration sharing an asynchronous communication channel. 
 	A person with ordinary skill in the art would have been motivated to make the modification to Fukuda to improve network versatility.
Regarding claim 18, Fukuda discloses all the recited limitations of claim 9 as described previously from which claim 18 depends. Fukuda does not teach, further comprising: up to four, eight, sixteen, thirty-two, or sixty-four of the master channel connectors, wherein the master logic enables the master device to communicate with different sets of the multiple slave devices on up to four, eight, sixteen, thirty-two, or sixty-four single-channels. However, Bender teaches further comprising: up to four, eight, sixteen, thirty-two, or sixty-four of the master channel connectors, wherein the master logic enables the master device to communicate with different sets of the multiple slave devices on up to four, eight, sixteen, thirty-two, or sixty-four single-channels. (i.e. fig. 1 of Bender shows a master device (103) may connect via different ports to different sets of slave devices connected in a daisy chain configuration; see paragraphs 8 and 9)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to support the ring daisy chain configuration of Bender into Fukuda. Both Fukuda and Bender teach a master and multiple slave devices in a daisy chain configuration sharing an asynchronous communication channel. 
 	A person with ordinary skill in the art would have been motivated to make the modification to Fukuda to improve network versatility.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US Publication 2018/0203818).
Regarding claim 13, Fukuda discloses all the recited limitations of claim 1 as described previously from which claim 13 depends. Fukuda does not teach, wherein the master device addresses the slave devices using at least one of pulse shaving and pulse adding.
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was to utilize pulse add or shaving for addressing into Fukuda. It is well known to one with ordinary skill in the art that asynchronous serial communications between devices may utilize different types of pulse modulation such as PCM for communications, including addressing.
	A person with ordinary skill in the art would have been motivated to make the modification to Fukuda to improve network versatility and ease of design.
Claim 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US Publication 2018/0203818) in view of Chavez (US Publication 2016/0034417) in further view of Kain et al. (US Publication 2017/0346308).
Regarding claim 16, Fukuda discloses all the recited limitations of claim 14 as described previously from which claim 16 depends. Fukuda does not teach, wherein the distributed devices include a power device. However, Kain teaches wherein the distributed devices include a power device. (i.e. fig. 1 of Kain shows multiple slave devices in a daisy chained master-slave network may be connected to a power device for balancing; see paragraphs 2 – 4, 25 - 27)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to support the power balancing master-slave configuration of Kain into Fukuda. Both Fukuda and Kain teach a master and multiple slave devices in a daisy chain configuration sharing an asynchronous communication channel. 
 	A person with ordinary skill in the art would have been motivated to make the modification to Fukuda to improve network versatility and improve power management.
Regarding claim 17, Fukuda discloses all the recited limitations of claim 16 as described previously from which claim 17 depends. Fukuda does not teach, wherein the first slave device is a part of the power device. However, Kain teaches wherein the first slave device is a part of the power device. (i.e. fig. 1 of Kain shows multiple slave devices in a daisy chained master-slave network may be connected to a power device for balancing; see paragraphs 2 – 4, 25 - 27)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to support the power balancing master-slave configuration of Kain into Fukuda. Both Fukuda and Kain teach a master and multiple slave devices in a daisy chain configuration sharing an asynchronous communication channel. 
 	A person with ordinary skill in the art would have been motivated to make the modification to Fukuda to improve network versatility and improve power management.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
July 15, 2022Primary Examiner, Art Unit 2471